ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method for obtaining a conversion relationship between dynamic and static elastic parameters…
	establishing a function relationship of the ratio between the dynamic and static elastic parameters with the effective formation stress and clay content, and completing the conversion between the dynamic and static elastic parameters
	using the function relationship to determine, with a control unit, rock mechanical parameters of the core

Claims 2-20 are allowable due to their dependence on allowable claim 1.
 
The amendments and arguments made by the Applicant on February 16, 2021, of independent claim 1, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, “establishing a function relationship of the ratio between the dynamic and static elastic parameters with the effective formation stress and clay content, and completing the conversion between the dynamic and static elastic parameters” and the specificity of, “using the function relationship to determine, with a control unit, rock mechanical parameters of the core”, in combination with the other method elements proved to be deficient in the prior art. 

Crawford et al (US 2010/0141515) teaches a method for prediction of mechanical properties used in the description of large-strain plastic deformation for any subsurface rock strata of interest…wherein predictive algorithms for triaxial compressive strength and rock compressibility are derived from a mechanical properties database, and used to predict subsurface variation in mechanical properties such as rock strength or rock compressibility, with petrophysical properties generated from, for example, geophysical wireline logs as input to the algorithms. Neale et al (US 2016/0069182) teaches an apparatus and method using measurements taken while drilling to map mechanical boundaries and mechanical properties along a borehole, using drilling vibrations. Brotons et al (NPL; “Improved correlation between the static and dynamic elastic modulus of different types of rocks”) teaches taking data from cores including clay and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        

/REGIS J BETSCH/Primary Examiner, Art Unit 2857